Citation Nr: 1710865	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  13-04 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for residuals of right knee anterior cruciate ligament (ACL) reconstruction with instability.   

2.  Entitlement to an initial evaluation in excess of 30 percent for residuals of a left knee ACL reconstruction with instability.  

3.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis associated with right knee ACL reconstruction.   

4.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis associated with right knee ACL reconstruction.

5.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

6.  Entitlement to service connection for a sleep disorder.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 2002 to February 2012, including service in the Persian Gulf Theater of operation.  He retired by reason of permanent disability.

The issues on appeal initially arose from Department of Veterans Affairs (VA) rating decisions issued by the VA Regional Office (RO) in Lincoln, Nebraska.  

In an October 2015 decision, the Board of Veterans Appeals (Board), in pertinent part, denied initial evaluations in excess of 30 percent for right knee anterior cruciate ligament (ACL) reconstruction and for residuals of left knee ACL reconstruction, and denied initial evaluations in excess of 10 percent for osteoarthritis associated with right knee ACL reconstruction and for osteoarthritis associated with left knee ACL reconstruction.  

The Veteran appealed the denials of those claims for increased initial evaluations to the Court of Appeals for Veterans Claims (Court).  In August 2016, the Court issued an Order incorporating a June 2016 Joint Motion for Partial Remand (Joint Motion) which vacated those portions of the Board's October 27, 2015, decision that denied the claims for increased initial evaluations.  These four claims now return to the Board from the Court.

In its October 27, 2015, Decision and Remand, the Board Remanded two issues, claims for service connection for TBI and for a sleep disorder.  The AOJ took actions to complete the development directed in the Remand and has returned those issues to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion submitted by the parties noted that the examiner who conducted August 2012 VA examination did not opine regarding the effect of flare-ups of symptoms of the knee disabilities.  The Veteran reported that such flare-ups caused decreased range of motion.  The examiner who conducted June 2014 VA examination indicated only that he was not able to speculate as to additional limitation on motion during flare-ups, as no flare-up was in progress.  The examinations did not address whether or how weight-bearing affected the Veteran's range of motion or functional capacity of the knees.  The Joint Motion directed that additional development of medical information and opinion be conducted.  Remand is required for such development.

The Joint Motion also specified that the examinations of record did not demonstrate the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non weight-bearing," as well as the unnecessary findings to evaluate functional loss during flare-ups.  The Board notes that the Court has recently held that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Additional development of the medical evidence and opinion must be conducted.

In an October 2016 Informal Hearing Presentation, the Veteran's representative argued that the VA examinations provided during the pendency of the remand did not comply with actions directed in the Board's 2015 Remand, because none of the examining providers was a neurologist.  The Board agrees that, on Remand, a neurologist should be asked to review the examination findings and to conduct any necessary additional examination or diagnostic testing and provide an opinion regarding each question regarding the medical evidence.  It is noted that there were several examinations conducted and additional examination may not be indicated.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to identify or submit any pertinent private treatment records since June 2014 (date of last private or VA clinical records considered for purposes of August 2014 Supplement Statement of the Case).  

2.  Obtain VA clinical records since June 2014, other than the report of VA examination conducted in March 2016, addressing TBI and sleep disorder claims, already associated with the record.  Associate non-duplicate VA records with the electronic (virtual) file. 

3.  The Veteran should be afforded examination of each knee.  The entire claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  All clinically indicated tests and consultations should be performed and any findings reported in detail.  The VA examination must include full range of motion testing for each knee.  Testing of each knee for instability or subluxation must be conducted.  Each knee joint should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing.  

The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, instability, and/or incoordination of the knees, describing each knee separately.  The examiner should describe the manifestations and severity (extent) of functional loss due to pain and/or any of the other symptoms reported or noted during flare-ups and/or with repeated use. 

The examiner should provide an opinion as to whether the Veteran currently has torn meniscal cartilage.  The examiner should state whether there is medical evidence that torn meniscal cartilage was treated during ACL reconstructions in serivce (2004, 2009), and if so, what current symptoms remain following that treatment.  The examiner should state whether genu recurvatum is present, with specific comment on the Veteran's testimony that his legs are "angled forward" and his contention that such finding is noted in a March 2011 Physical Therapy Note, Lyster Army Health Clinic.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner must also specifically comment on the Veteran's lay statements, as applicable.  The examiner should review and discuss the Veteran's testimony at his March 2013 personal hearing.  The examiner should address the Veteran's testimony at a March 21, 2013, Personal Hearing (Transcript at 14-20) and at a January 28, 2015 Board Videoconference Hearing (Transcript at 17-23).  

If a response cannot be provided without resorting to speculation, the examiner should explain what additional evidence or information would be needed to obtain a non-speculative opinion.  

4.  A neurologist should be asked to review the reports and diagnostic studies of VA examinations afforded the Veteran with respect to claims for service connection for TBI and a sleep disability.  The neurologist should determine whether any additional diagnostic examinations are necessary.  The neurologist should determine whether the clinical histories obtained were adequate and comprehensive.  The neurologist should review all examinations and diagnostic testing necessary to answer the following questions, and provide an opinion addressing each question:  

(a)(i).  Is it is at least as likely as not (50 percent, or greater, probability) that the Veteran has residuals of a TBI?  If so, the reviewer/examiner should describe those residuals.  
  (ii).  Then, the neurologist should provide an opinion as to whether it is at least as likely as not (50 percent, or greater, probability) that residuals of a TBI, if present, are related to the Veteran's service.  

(b)(i).  Is it is at least as likely as not (50 percent, or greater, probability) that the Veteran has a sleep disability? 
  (ii) If so, the neurologist should provide an opinion as to whether it is at least as likely as not (50 percent, or greater, probability) that the sleep disability is caused by or is a manifestation of an undiagnosed illness.  

5.  Readjudicate the issues on appeal.  If any benefit sought remains denied, provide the appellant and his representative a supplemental statement of the case and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


